DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1,4,7,11, & 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claim 1, the claimed subject matter “a stretchable diffractive element” is rendered new matter.  Applicant teaches a stretchable diffractive element as a means for controlling the quasi chromatic focusing element (0043).  Applicant further teaches a stretchable version of the Fresnel lens, photon sieve, and a pinhole sieve.  Applicant further teaches a spatial notch filter (fig 1b 157) for receiving light from a quasi-chromatic element (fig 1b, 154). Based upon the specification, applicant does not have support for a stretchable diffractive element receiving light from the tunable lens or light opening.
In regards to claim 4, the claimed subject matter “at least one of a Fresnel Lens, a Fresnel Zone Plate, a Photon Sieve, a Pinhole Sieve, and a stretchable version of at least one of the Fresnel lens, the Fresnel zone plate, the photon sieve, and the pinhole sieve, the stretchable version being transparent to the input beam spectral band” is rendered new matter.  Applicant teaches a stretchable version of the Fresnel lens, photon sieve, and a pinhole sieve.  Firstly, the specification does not support at least one of a Fresnel lens, Fresnel zone plate, photon sieve, or pinhole sieve and a stretchable version of these devices.  Examiner interprets the claims at least one optic in addition to the stretchable version of the optic.  Secondly, the specification does not support a stretchable version of Fresnel zone plate.  Thirdly, the specification does not support the stretchable versions are transparent to the input spectral band.  Clarification is require.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN 102338895 in view of Susumu Sato, “Liquid-Crystal Lens-Cells with Variable Focal Length”,1979 hereafter Sato.

With respect to claim 55, Li teaches a wideband tunable lens, the wideband tunable lens comprising:
a wideband transparent window comprising a material selected from at least one member of a group consisting of: an organic material “a transparent organic polymer” (claim 1) (fig 1, 6).
conductive electrode comprising a material selected from at least one member of a group consisting of tin doped indium oxide (ITO) (fig 1, 2).

Li does not specifically teach a wideband.

Sato, in the same field of endeavor as Li of variable liquid crystal lenses, implicitly teaches a liquid crystal lens transmits a wideband of visible wavelengths at specific thicknesses (fig 10).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to try to provide a thickness for Li’s wavelengths which enables clear focusing of visible light enabling multiple colors to be clearly focused during imaging.
Allowable Subject Matter
Claims 37-54 & 56 are allowed.  Claims 1,4,7,11, & 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “quasi chromatic diffractive focusing element through a light opening for simultaneous notch spectral-spatial filtering, and (ii) a stretchable diffractive element configured to analyze the one or more input beams to the spectral-spatial components and to adjust a focal point of chromatic focuses of the quasi chromatic diffractive focusing element through the light-opening”, in combination with the rest of the limitations of claim 1.

As to claim 38, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the movable light opening is designed to have a diameter or width approaching the diffraction limit of the quasi chromatic focusing element configured to perform high resolution spectroscopic analysis”, in combination with the rest of the limitations of claim 38.

As to claim 39, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the DC linear motor is configured to enable wideband tuning of the at least a portion of the transmitted light; the piezo electric actuator is configured to enable fine tuning of the at least a portion of the transmitted light;”, in combination with the rest of the limitations of claim 39.

As to claim 40, the prior art of record, taken alone or in combination, fails to disclose or render obvious “collimating lens configured to collimate the at least a portion of the transmitted light, the collimating lens further configured to forward the collimated at least a portion of the transmitted light to a spectral analyzer”, in combination with the rest of the limitations of claim 40.

As to claim 43, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the movable or tunable lens is configured to perform wideband tuning of the at least a portion of the transmitted light; the DC linear motor is configured to enable wideband tuning of the at least a portion of the transmitted light;”, in combination with the rest of the limitations of claim 43.

As to claim 44, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a notch filter configured to enable the quasi chromatic focusing element to focus and transmit light associated with the one or more spectroscopic probe input beams, the one or more spectroscopic probe input beams including at least one spectral band”, in combination with the rest of the limitations of claim 44.

As to claim 45, the prior art of record, taken alone or in combination, fails to disclose or render obvious “collimating optics configured to collimate the quasi chromatic light passed through the light opening, the collimating lens configured to enable spectral analysis; and a Fabry-Perot interferometer device configured to perform the spectral analysis”, in combination with the rest of the limitations of claim 45.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877